Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 08/05/2021.
Claims 1 – 19 are currently pending and have been examined in this application.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. Here, the Abstract is over a 150 words in length. Appropriate correction is required.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Sfj
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-12 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 8 recites, “A memory, comprising program instructions to cause a processor to:” It is unclear as to what Applicant is claiming. Is it Applicant’s intent to claim a computer readable medium or a system? For purposes of examination Examiner interprets the claim as a computer readable medium. Claims 9-12 are rejected based on their dependency on Claim 8.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-12 are rejected under 35 U.S.C. 101   because the claimed invention is directed to non-statutory subject matter. 
Claim 8 recites, “a memory, comprising program instructions to cause a processor to:…” The preamble as written is interpreted as claiming a computer-readable medium (e.g. a memory). There are limited details in the Specification regarding the memory. A memory could reasonably encompass transitory and non-transitory mediums. The broadest reasonable interpretation of a computer-readable medium covers forms of non-transitory and transitory mediums such that a transitory medium would be considered a signal per se (see In re Nuijten, 500 F.3d., 1346, 1356-57).  Although, Claim 8 does not explicitly state that the memory is transitory it does not exclude the memory from being used based on the specification.   Therefore, Claim 8 non-statutory subject matter.  Claims 9-12 are rejected based on the same rationale.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
receive a resource at a first time (tr) and a co-resource at a second time (tc);
 annotate the resource with tr and the co-resource with tc respectively, to obtain a tempered resource and a tempered co-resource; 
match the tempered resource and the tempered co-resource at an absolute matching time; 
assign a particular match signature f[c,r] based on a quality of the match between the tempered resource and the tempered co-resource, wherein the particular match signature f[c,r] is one of a plurality of match signatures representative of a constraint; 
determine a time difference between tr and tc wherein the time difference is represented as v in response to being after tr and represented as u in response to tr being after tc; 
adjust the absolute matching time to obtain an adjusted matching time (tm) at which the tempered resource and the tempered co-resource are put in contact to establish communication, wherein the instructions to adjust the absolute matching time comprise instructions to: 
determine a delay ratio between a threshold delay (w) and the time difference u or v, respectively, wherein w represents a threshold delay for a tempered co-resource from tc to a corresponding adjusted matching time (tm); 
calculate tm based on the delay ratio and the particular match signature f[c,r] such that a lower quality match has a later matching time than a higher quality match and such that w is not exceeded; 
generate a tempered match based on the match and tm; release the tempered match at a tempo determined based tm; 

These limitations under the broadest reasonable interpretation covers Certain Methods of Organizing Human Activity related to managing personal behavior or interactions between people. That is, but for the processor and memory, the claim encompasses managing the connection of resources through matching resources to co-resources, which involves analyzing resource data.  The limitations are also directed to Mental Processes as it relates to concepts performed in the human mind such evaluation for matching. Thus, the claim is directed to abstract concepts.
Independent Claims 8 and 13 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 2 enabling communications between resource and co-resource, Claims 3-4 is directed to transmitting a communication identifier, Claim 5 is directed to types of communication, Claim 6 is directed to matching a second resource to a second coresource and Claim 7 is directed matching third resource and third coresource. Dependent claims 9-12 and 14-19  substantially recite the subject matter of Claims 2-7 and encompass the same abstract concepts. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claims 1 and 8 recite the additional elements of a memory and a processor and Claim 13 recites the additional element of a processor. These are generic computer components recited at high level of generality as performing generic computer functions.
For instance, steps such as receiving a resource at a first time and a coresources at a second time, annotating the resource/coresource, adjusting the absolute match encompass extra-solution data gathering functionality. The steps of assigning a match, determining a time difference, determining a delay ratio and generated a tempered match based on the match and tm involve data analysis/comparison.  The step of enabling communication between the resource and the co-resource could merely be an indicator that communication can begin. The claimed steps automate the process of resource matching. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. multiple processors). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. multiple processors). The limitations are generally linking the judicial exception to a particular technological environment (MPEP 2106.05(h)). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements a processor and memory are considered generic computer components performing generic computer functions (e.g. matching resources) that amount to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, Claims 1-19 claim are not patent eligible.  


Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Mezo et al. (US 2007/0255611) discloses an order distributor that intelligently matches agents with customers based on various factors including customer needs, business needs and agent capabilities.


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683